Citation Nr: 1436100	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  08-09 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a rating higher than 10 percent for low back syndrome with L5-S1 spondylolisthesis for the period prior to May 30, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel
INTRODUCTION

This appeal was processed using the Virtual VA/Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Veteran had active military service from May 1964 to May 1966.

This matter initially came to the Board of Veteran's Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office in Reno, Nevada, that continued a 10-percent rating for the Veteran's low back syndrome with L5-S1 spondylolisthesis.

In May 2005, the Veteran testified during a hearing at the RO before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the hearing is of record.  In October 2006, the Board remanded the Veteran's case to the RO for further evidentiary development.

In June 2007, the RO granted a 40-percent rating for the Veteran's low back syndrome with L5-S1 spondylolisthesis, effective May 30, 2007.  He received a staged rating.  See e.g., Hart v. Mansfield, 21 Vet. App. 505 (2007) (to the effect that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim is filed until a final decision is made).  In a July 2007 signed statement, the Veteran said he was satisfied with the 40-percent rating but indicated that the effective date should be the date he filed his claim for an increased rating in April 2003.  Although the RO evidently construed the Veteran's statement as a claim for an effective date earlier than May 30, 2007, for the award of the 40 percent rating, the Veteran's assertion is part and partial of his increased rating claim.  Id. 

In February 2012, the Board issued a decision that denied the claim.  In September 2013, pursuant to a settlement agreement in National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the AVLJ that conducted the May 2005 hearing.  The Veteran elected to have the prior decision on the issue vacated and a new decision issued in its place without the necessity of another hearing.  In April 2014, the Board vacated its February 2012 decision.

Although the Veteran elected not to have another hearing, he submitted additional written argument for the Board's consideration in September 2013.  His assertions are duplicative of those he submitted prior to the February 2012 Board decision.  Hence, the Board considers them in the same context as just noted above.  The Board notes further that the Veteran's September 2013 statement appears also to assert that the February 2012 Board decision contained clear and unmistakable error (CUE).  CUE, however, applies solely to final decisions.  38 C.F.R. §§ 3.105(a), 20.1400(b) (2013).  Hence, as the February 2012 Board decision was vacated, it is not final and, therefore, not subject to a Motion of CUE.  In any event, as already noted, the Veteran's core assertions will be fully considered in deciding the earliest date on which it is factually ascertainable that his low back disorder warrants a rating in excess of 10 percent prior to May 30, 2007.  See Hart v. Mansfield, 21 Vet. App. 505.


FINDINGS OF FACT

1.  The Agency of Original Jurisdiction completed the additional development directed in the October 2006 Board remand.

2.  The objective and probative medical evidence of record preponderates against a finding that, prior to May 30, 2007, the Veteran's service-connected low back syndrome with L5-S1 spondylolisthesis was manifested by more than subjective complaints of back pain, with range of motion (ROM) on flexion to 70 degrees.  Moderate limitation of lumbar spine motion, spasm, combined thoracolumbar ROM of 120 degrees or less or, neurological involvement is not shown; and there is no objective evidence of intervertebral disc syndrome (IVDS) such as to warrant  consideration of a higher rating based on incapacitating episodes due to the disability at issue.


CONCLUSION OF LAW

Prior to May 30, 2007, the schedular criteria for a rating higher than 10 percent for low back syndrome with L5-S1 spondylolisthesis were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Codes (DCs) 5292, 5295, effective prior to September 26, 2003; 38 C.F.R. § 4.71a, DC 5293, effective September 23, 2002; 38 C.F.R. §§ 3.102, 3.159, 4.71a, General Rating Formula for Diseases and Injuries of the spine (General Formula) DCs 5237-5243 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013). 

Prior to the initial adjudication of the claimant's claim, VCAA letters were sent in June and September 2003 that fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In particular, the VCAA notification informed the Veteran: (1) about the information and evidence not of record that is necessary to substantiate the claim; (2) about the information and evidence that VA will seek to provide; and (3) about the information and evidence that he is expected to provide.  Additional letters were sent to the Veteran in February 2005 and March and December 2006, the latter of which informed the Veteran how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Subsequent to those letters, the claim was readjudicated, as noted in June 2007 and September 2009 supplemental statements of the case (SSOCs) and a February 2008 statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a SOC or SSOC, is sufficient to cure a timing defect).

As for any prejudice that may have inured as a result of the initial content deficiency of the initial notice letter, neither the Veteran nor his representative has asserted the Veteran was prejudiced by the initial content error.  See Shinseki v. Sanders, 129 S. Ct. 1696, 173 L.Ed.2d 532 (2009) (claimant must assert specific prejudice; prejudice not presumed from notice-type errors). 
 
VA also fulfilled its duty to obtain all relevant evidence with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records and identified medical records have been obtained, to the extent available. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims files. The Veteran was also afforded VA examinations in April 2004 and May 2007 to assess the severity of his service-connected lumbar spine disability.

The United States Court of Appeals for Veterans Claims (Court) has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues; and, the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  In the Veteran's case, during the hearing, the undersigned outlined the issue on appeal and suggested that any evidence tending to show that pertinent disability had worsened would be helpful in establishing the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  Hence, the Board finds the Bryant requirements were complied with.

As noted above, in October 2006, the Board remanded the Veteran's case to the RO for further development that included obtaining additional treatment records, readjudicating the claim under the appropriate former and amended rating criteria, and scheduling him for a VA examination.  There has been substantial compliance with this remand, as the RO obtained additional private and VA outpatient records dated through February 2008, scheduled the Veteran for a VA examination of his lumbar spine in May 2007, and subsequently readjudicated the claim with consideration of the former and revised rating criteria at issue.  38 C.F.R. § 3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326.  Further, the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007). Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013). 

II.  Factual Background and Legal Analysis

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by an appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

The present appeal involves the Veteran's claim that the severity of his service-connected lumbar spine disability warrants a higher disability rating for the period prior to May 30, 2007.

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service- connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, however, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. at 505. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Where there is a question as to which of two ratings is to be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).

The Veteran's statements describing the symptoms of his service-connected low back and left ankle disabilities are deemed competent.  These statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

For disabilities evaluated on the basis of limitation of motion (LOM), VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet App 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2013).

VA's policy is to treat actually painful, unstable, or malaligned joints as warranting at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  This regulation applies to any service connected joint disability, not just arthritis.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

The "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  This is because "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss."  Mitchell v. Shinseki, 25 Vet. App. at 33, 43.  See also Spurgeon v. Brown, 10 Vet. App. 194 (1997) (to the effect that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function).

The RO received the Veteran's current claim for an increased rating for his back disability in April 2003.  Prior to the receipt of his claim, the rating criteria for evaluating IVDS were amended.  See 38 C.F.R. § 4.71a, DC 5293, effective September 23, 2002.  See 67 Fed. Reg. 54,345 -49 (Aug. 22, 2002).  The other DCs that rated dorsal and lumbar spine pathology, DCs 5291 and 5292, were not affected.

During the pendency of the Veteran's claim and appeal, further amendments were made for evaluating disabilities of the spine, effective September 26, 2003.  These changes, which are reflected in the current spine rating criteria, not only established specific values for spine ROM, see 38 C.F.R. § 4.71a, Plate V, they also changed the designations of the diagnostic codes.  See 68 Fed. Reg. 51,454 -58 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, General Formula, DCs 5235 to 5243 (2004)).  An omission was then corrected by reinserting two missing notes.  See 69 Fed. Reg. 32,449 (June 10, 2004).  The latter amendment and subsequent correction were made effective from September 26, 2003.

Where a law or regulation (particularly those pertaining to the Rating Schedule) changes after a claim has been filed, but before the administrative and/or appeal process has been concluded, both the old and new versions must be considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000). The effective date rule established by 38 U.S.C.A. § 5110(g) (West 2002), however, prohibits the application of any liberalizing rule to a claim prior to the effective date of such law or regulation.  The Veteran does get the benefit of having both the old regulation and the new regulation considered for the period before and after the change was made.  See Rhodan v. West, 12 Vet. App. 55 (1998), appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) (unpublished opinion) (VA may not apply revised schedular criteria to a claim prior to the effective date of the pertinent amended regulations).

Accordingly, the Board will review the disability rating under the old and new criteria.  The RO evaluated the Veteran's claim under the old regulations in making its rating decision dated April 2004.  The December 2004 statement of the case evaluated the Veteran's claim using the old regulations.  In June 2007, the RO issued a supplemental statement of the case that evaluated the Veteran's claim using the new regulations effective from September 26, 2003.  The RO also readjudicated the claim using the new regulations in February 2008.  The Veteran was afforded an opportunity to comment on the RO's action.  Accordingly, there is no prejudice to the Veteran in the Board's consideration of his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Historically, the Board notes that, in a September 1970 rating decision, the RO granted service connection for chronic low back syndrome secondary to spondylolisthesis, that was awarded a 10-percent disability evaluation under DC 5299-5295.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27 (2013).

As noted, in April 2003, the RO received the Veteran's current claim for an increased rating for his spine disability.  In the April 2004 rating decision, the RO continued the 10-percent rating under DC 5299-5295.  The Veteran's low back disability rating was increased to 40 percent effective May 30, 2007, in a June 2007 rating decision. 

Prior to September 26, 2003, under DC 5295, a 10-percent evaluation was warranted for lumbosacral strain if it was manifested by characteristic pain on motion.  A 10-percent rating was assigned when lumbosacral strain was manifested by characteristic pain on motion.  A 20-percent evaluation was assigned when lumbosacral strain was manifested by muscle spasm on extreme forward bending and loss of lateral spine motion, unilateral, in the standing position.  38 C.F.R. § 4.71a, DC 5295 (2002).  A 40-percent evaluation was assigned for lumbosacral strain when it was manifested by severe symptomatology that included listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked LOM on forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  Id.

Under 38 C.F.R. § 4.71a, DC 5292 effective prior to September 26, 2003, slight LOM of the lumbar segment of the spine warranted a 10-percent evaluation; moderate LOM, a 20-percent evaluation; and, severe LOM, a 40-percent evaluation.  Id.  This was the highest schedular evaluation available for LOM of the lumbar spine.

The September 2003 revision included the criteria for rating IVDS essentially as implemented in September 2002.  In this case, while there is evidence of a diagnosis of arthritis of the lumbar spine, a December 1990 Board decision found that the Veteran's discogenic disease at L5-S1 was not attributable to his service-connected low back disorder.  The Board determined that the Veteran's service-connected low back disorder was manifested primarily by complaints of pain and slight LOM of the lumbar spine.  The December 1990 Board decision is final.  See 38 C.F.R. § 20.1100 (2013).  Further, the Veteran did not perfect his appeal of the RO's March 1995 and July 2008 rating decisions that found that new and material evidence was not received to reopen the claim of entitlement to service connection for disc disease of the lumbar spine (most recently claimed as due to chronic low back syndrome due to spondylolisthesis).

Moreover, the VA examiner who conducted the April 2004 examination specifically opined that the Veteran's lumbar spine arthritis was related to a non-service-connected injury that occurred post-service.  Consequently, the Board need not discuss the current or former regulations pertaining to IVDS.

Under the current General Formula, the following apply: a 10-percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20-percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40-percent rating is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50- percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  These ratings are warranted if the above-mentioned manifestations are present, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 38 C.F.R. § 4.71a, General Formula, DCs 5235 to 5243.

Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment are evaluated separately under an appropriate diagnostic code.  Id., Note (1).

Normal ROM of the thoracolumbar spine includes flexion from 0 to 90 degrees; and extension, bilateral flexion, and bilateral rotation, all from 0 to 30 degrees. 38 C.F.R. § 4.71a, Plate V (2013).  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  The combined ROM, noted in the rating criteria effective from September 26, 2003, refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined ROM of the thoracolumbar spine is 240 degrees.  See General Formula, Note (2).  38 C.F.R. § 4.71a, DCs 5235-5243.

Analysis

The Veteran maintains that his service-connected lumbar spine disability warrants a higher rating prior to May 30, 2007.  In written statements and oral testimony, he indicated that his lumbar spine disability limited his ability to participate in recreational activities, forced him to engage in administrative work as opposed to his regular occupation as a painter, and required the use of medication to alleviate his pain.
 
Upon review of the probative evidence of record, the Board concludes that a rating in excess of the currently assigned 10 percent for the Veteran's lumbar spine disability, for the period prior to May 30, 2007, is not warranted. 

As noted, the Veteran's low back disability has been rated analogously under DC 5295, for lumbosacral strain.  The clinical findings for the period in question, that primarily consists of the results of an April 2004 VA examination, do not show evidence of more than mild symptomatology attributable to the service-connected lumbar spine disability.  

The Veteran reported aching pain without radiation to his legs, and X-rays revealed evidence of marked osteoarthritic changes and disruption of the posterior articular facets and marked narrowing of the L4-5 and L5-S1 disc spaces.  However, the VA examiner attributed those findings to a degenerative arthritic condition in the two lower segments of the Veteran's lumbar spine that were attributable to a non-service-connected post-service work-related low back injury.  That was also the finding of the unappealed December 1990 Board decision.

The VA examiner observed that the Veteran's subjective complaints were not consistent with his physical examination, and that the Veteran attempted to volitionally manipulate the examination by volitionally limiting spine motion when his attention was directed toward his spine, whereas, at other times when he was distracted, his spine moved in an improved fashion with markedly less low back pain complaints.  ROM of the Veteran's lumbar spine seemed to be flexion to 70 degrees with pain; when the Veteran's attention was directed to his lumbar spine, forward flexion was to 10 degrees, extension was to 0 degrees, right and left lean was to 10 degrees and right and left rotation to 20 degrees. 

The objective findings on clinical examination noted the absence of muscle spasm on extreme forward bending and loss of lateral spine motion, unilateral, in the standing position.  Consequently, a rating in excess of 10 percent is not warranted under DC 5295 for the period in question.  38 C.F.R. § 4.71a, DC 5295 (2002).

Under the criteria for LOM for the Veteran's back disability under DC 5292, effective prior to September 26, 2003, a 20-percent evaluation required evidence of moderate LOM, but the evidence of record does not show such disability.  While there was evidence of LOM at the time of the April 2004 VA examination, as previously discussed, the VA examiner noted the Veteran's subjective complaints were not consistent with his physical examination.  The examiner opined that Veteran attempted to volitionally manipulate the examination by volitionally limiting spine motion when his attention was directed toward his spine.

The Board notes the VA examiner's notation that repetitive use may result in an additional loss of 5 to 10 degrees of ROM due to pain and fatigue from pushing and pulling.  An additional loss of 5 to 10 degrees would, arguably, approximate moderate lumbar LOM and a 20-percent rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a, DC 5292; see also DeLuca, 8 Vet. App. 202.  However, the Board finds a higher rating is not in order on that basis, as the examiner specifically found the Veteran's service-connected spondylolisthesis was unchanged from his initial presentation, e.g., in September 1975 when service connection was first granted.  Further, given the examiner's assessment of the Veteran's attempt to manipulate the examination by volitionally limiting spine motion, moderate limitation of motion such as to warrant an increased rating cannot be found.  Consequently, a rating higher than 10 percent is not warranted under DC 5292 for the period in question.  38 C.F.R. § 4.71a, DC 5295 (2002). 

The Board has considered whether any other diagnostic codes are applicable under the old regulations.  An evaluation higher than 10 percent is not shown to be appropriately assignable under any other diagnostic code, as the Veteran's disability is not manifested by the symptoms associated with these codes.  See 38 C.F.R. § 4.71a, DCs 5285 (residuals of a fractured vertebra), 5286 (complete bony fixation of the spine), 5289 (ankylosis of the lumbar spine).  Ankylosis, whether favorable or unfavorable, involves fixation of the spine.  Ankylosis is the immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992). 

Under the amended criteria, currently in effect, in order to meet the criteria for a 20-percent rating, forward flexion of the thoracolumbar spine must be greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

At the time of the April 2004 VA examination, the Veteran had 70 degrees of flexion and his combined range of motion was 130 degrees.  The examiner noted that the Veteran ambulated with a normal gait without the use of any assistive devices. 

Further, the VA examiner indicated that the Veteran was able to stand on one leg and then the other easily during which time the paraspinous muscles in the lumbar spine contracted and relaxed in a normal fashion demonstrating no muscle spasm in the paraspinous muscles of the lumbar spine.  Additionally, there was no evidence of any neurological deficits as the examiner reported normal sensation in the Veteran's legs and buttocks without muscle wasting of the lower extremities and symmetrical deep tendon reflexes at the knees and ankles along with normal straight leg raise. 

With regard to establishing loss of function due to pain, it is necessary that complaints be supported by adequate pathology and be evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.  The Board finds that the effects of pain reasonably demonstrated to be related to the Veteran's service-connected lumbar spine are contemplated in the currently assigned 10-percent rating.  The April 2004 VA examiner noted that there was no additional limited spine motion with repetitive activities as there are no flare-ups.  There is no indication that pain, due to disability of the lumbar spine, caused functional loss greater than that contemplated by the currently assigned 10 percent evaluation.  38 C.F.R. §§ 4.40, 4.45; Mitchell, DeLuca.  

This is so because the April 2004 VA examiner opined the Veteran's service-connected symptomatology remained unchanged from his initial presentation (in September 1975).  The examiner did not attribute the 5 to 10 degrees of additional loss of motion due to pain and fatigue to service-connected disability.  There also is the matter of the Veteran's reported volitional attempt to manipulate the examination.  The Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board may only consider independent medical evidence in support of its findings and may not substitute its own medical opinion). Thus, the evidence does not dictate the Veteran's combined lumbar ROM be deemed to be 120 degrees or less such as to warrant a higher rating.  

The Veteran's VA outpatient records include a February 9, 2007 entry reflecting complaints of major pain in the low back that radiated down both legs to his knees, with accompanying numbness.  The examiner noted objective examination revealed "significant limitation" in lumbosacral spine ROM in all directions.  The Veteran had difficulty standing on his toes, left greater than right, and ankle jerks were absent.  

A VA physical therapy entry dated on February 27, 2007 also notes the Veteran's complaints of chronic low back pain with fusion in 1994.  The therapist's objective findings included "major limitation" in lumbar spine flexion and extension while standing, as well as on lumbar rotation.  The therapist noted that the Veteran had very stiff lumbar spine joints and shortened muscles and was very apprehensive to move his joints.

The Board acknowledges that "significant limitation" may reasonably be interpreted as at least moderate lumbar spine LOM, and "major limitation," severe LOM under 38 C.F.R. § 4.71a, DC 5292 (2002).  The former would suggest a 20-percent rating, and the latter, a 40-percent rating, as of the dates indicated.  Id.; see also 38 C.F.R. § 3.400(o) (2013). 
 
But, the Board finds that the medical evidence of record as of February 2007, that is the opinion of the April 2004 VA examiner, was that the Veteran's service-connected symptomatology remained unchanged from his initial presentation in 1975.  Significantly, neither the VA clinician nor the physical therapist who provided the February 2007 clinical findings opined on their etiology.  See Mittleider v. West, 11 Vet. App. at 182 and Colvin v. Derwinski, 1 Vet. App. at 175, discussed supra.  As such, the Board cannot conclude that the symptomatology noted in the two February 2007 VA entries was due to service-connected disability.

In a late-February 2007 statement, the Veteran reported that he curtailed his physical activities to almost nothing.  He was unable to sit or stand for extended periods of time without extreme pain and discomfort and was forced to change jobs due to his severe limitations.

The Board acknowledges the Veteran's lay reports of his symptoms in February 2007.  Nonetheless, it is not the presence of symptomatology that garners a particular rating, but the functional loss of impact due to the symptoms.  See Mitchell v. Shinseki, 25 Vet. App. at 32.  As is the case with the February 2007 VA medical and physical therapy entries, the Board finds similarly as concerns the Veteran's February 2007 letter: the medical evidence of record as of that date did not show that his more severe symptomatology was due to his service-connected low back disorder.

In light of all of the above, the Board is constrained to find the preponderance of the evidence of record shows the Veteran's service-connected lumbar spine disability more nearly approximated the assigned 10-percent rating for the period prior to May 30, 2007.  38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, General Formula, DC 5237 (2013); 38 C.F.R. § 4.71a, DCs 5291, 5295 (2002).



Extraschedular Considerations

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service (Director), upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.32, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  The Court now interprets inadequate to mean the schedular criteria does not describe or anticipate the nature and severity of a claimant's disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).  If the rating criteria adequately anticipates the disability, there is no necessity to carry the analysis any further.  Id.

As discussed, the evidence of record shows that the symptomatology of the Veteran's service-connected disability for the period on appeal to have been chronic low back pain and stiffness.  His lumbar spine disability was evaluated on that basis under the schedular criteria.  See, e.g., 38 C.F.R. §§ 4.40, 4.45.  Further, as concerns the General Formula, the rating criteria specifically notes that pain, with or without radiation, and stiffness, etc., is factored into the rating criteria.  Hence, the Veteran's low back disability does not manifest with an exceptional disability picture.  In the absence of an exceptional disability picture, there is no factual basis for referral for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  Thus, the Board finds the currently assigned 10-percent schedular rating has already adequately addressed, as far as can practicably be determined, the average impairment of earning capacity due to the Veteran's service-connected low back disability for the period prior to May 30, 2007.  See 38 C.F.R. § 4.1.

Individual Unemployability

If the Veteran or the record reasonably raises the question of whether he is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  A September 2009 rating decision granted a TDIU effective from January 1, 2008.

The record reflects that the Veteran is in receipt of Social Security Administration (SSA) disability benefits for a primary diagnosis of degenerative disc disease of the lumbar spine and a secondary diagnosis of failed lumbar laminectomy syndrome.  The April 2004 VA examiner opined that the Veteran's physical complaints and findings were related to the nonservice-connected degenerative arthritic condition, and the Veteran's spondylolisthesis of the lumbar spine was unchanged from his initial presentation (in 1975).  Thus, any further consideration of the Veteran's claim under Rice is not warranted at this time.

The Board observes that SSA employs different criteria than VA in determining total disability and, thus, the Board is not required to reach the same conclusion (regarding the award of an increased rating), as the statutes and regulations governing the VA adjudications are substantially different from those governing SSA adjudications.  See Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  See Schoolman v. West, 12 Vet. App. 307, 311 (1999).

ORDER

A rating higher than 10 percent for low back syndrome with L5-S1 spondylolisthesis for the period prior to May 30, 2007, is denied.



____________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


